Title: From Alexander Hamilton to Samuel Hodgdon, 28 September 1799
From: Hamilton, Alexander
To: Hodgdon, Samuel


          
            Sir,
            New York Sepr. 28th. 1799
          
          I send for your information an extract from Col. Parker letter of the nineteenth of this month.
          “When I enclosed to you returns of the Clothing, arms &c that had been received for my regiment I omitted to mention to you that the knapsacks had no division in them.”
          It appears to me to be very material essential that there should be a division in the knapsacks between the place for provisions, and that for the Clothing.
          With great considn I am Sir
          Mr. Hodgdon
        